DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2, 5-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings were received on 27 May 2022.  These drawings are accepted.

Claim Objections

Claims 11 and 16 are objected to because of the following informalities:  
Claims 11 and 16 each have been amended to recite “and control(ling) remaining zones of pixel circuits does not correspond to the touch position to be disconnected…” which is improper English.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11 and 16 each have been amended to recite “a first switching unit provided on a connection line of a column of pixel circuits and the signal reading mechanism” where it is unclear how a single switching unit connected to one column can perform the functions as claimed.  
Further, with respect to claim 1, after reciting “a first switching unit” the claim then recites “the first switching units” which is thus unclear as to whether the applicant is intending to claim one switching unit or multiple switching units.
Further with respect to claims 11 and 16, each of the claims first recites “divided into at least one zone” which allows for there to be only one zone, but then later recite “controlling zones…” and thus is unclear since the claim both allows for there to be only one zone but also says zones.
Claims 2, 5-10, 12-14 and 17-19 are rejected due to their dependency from claims 1, 11 and 16, respectively.
For examination purposes, the examiner will interpret that there are a plurality of switching units (transistors) and a plurality of zones as shown in the drawings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2021/0034833) in view of Park et al. (US 2019/0034024).

Regarding claim 1, Cheng et al. disclose a display module, applicable to a terminal, comprising: 
a signal reading mechanism (Figure 14A, 163 is a signal reading mechanism [116, Figure 3]); 
a fingerprint collection mechanism comprising a plurality of pixel circuits (Figure 2, 126 are a plurality of pixel circuits of a fingerprint collection mechanism, see also paragraph [0034].), wherein the plurality of pixel circuits are divided into a plurality of zones arranged adjacent to each other (Figure 2 shows groups in columns.), 
a first switching unit, provided on a connection line of a column of pixel circuits and the signal reading mechanism (Figure 14A, mux1 is a first switching unit which is on a connection line of a column of pixels 126 and 163.); and 
a control mechanism connected to the first switching unit and the signal reading mechanism respectively (Figure 3, 130 is a control mechanism connected to mux1 and 163 [116]. See paragraph [0037].), wherein the control mechanism is configured to control zones of pixel circuits to be connected to the signal reading mechanism, and to control the signal reading mechanism to read fingerprint signals collected by the at least one zone of pixel circuits (Pixels 126 are connected to 116 [163] by the switches in mux1 when turned on to control the reading of the fingerprint image. See Figures 14B and 15A and paragraph [0071].).
Cheng et al. fail to explicitly teach wherein each of the zones comprises adjacent columns of pixel circuits in the row direction, and wherein the control mechanism controls remaining zones of pixel circuits to be disconnected through the first switching unit.
Park et al. disclose a display module, applicable to a terminal, comprising: 
first switching units, provided on a connection line of a column of pixels and the signal reading mechanism (Figures 5-6, switching units 541 and 542), 
wherein the plurality of pixels are divided into a plurality of zones arranged adjacent to each other, and each of the zones comprises adjacent columns of pixels in the row direction (Figures 5-6 show a plurality of pixel circuits are divided into zones corresponding to 541 and 542 where each zone has adjacent columns Rx_b for fingerprint sensing.),
wherein a control mechanism is configured to control zones of pixels to be connected to the signal reading mechanism and controls remaining zones of pixels to be disconnected through the first switching unit (Paragraph [0059], when 541 is on, 542 is off, and when 541 is off, 542 is on.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the display module teachings for touch and fingerprint sensing as taught by Park et al. with the display module taught by Cheng et al.. The motivation to combine would have been in order to not simultaneously generate signals from the fingerprint sensing regions located adjacent to each other, thus improving the sensing detection.

Regarding claim 2, Cheng et al. and Park et al. disclose the display module of claim 1, wherein the signal reading mechanism comprises a plurality of signal reading units (Cheng et al.: Figure 14BA shows a plurality of reading units as N channels.) each signal reading unit being connected to a common communication bus (Cheng et al.: Figure 14A shows a common bus [wiring 119] before 163.  See paragraph [0058].), each common communication bus being connected to at least one zone of pixel circuits (Cheng et al.: Figure 14A); and
wherein the control mechanism is configured to control each common communication bus to be connected to a zone of pixel circuits through the first switching unit (Cheng et al.: Figures 14A and 14B shows that each common bus of wiring 119 is connected to groups of pixels through mux1.), and to control the signal reading unit to read fingerprint signals collected by the zone of pixel circuits connected to the corresponding common communication bus (Cheng et al.: Figure 15A, the signal reading unit 163 reads the fingerprint signals during T2.).

Regarding claim 9, Cheng et al. and Park et al. disclose the display module of claim 4, wherein the plurality of zones comprises a seventh zone (Park et al.: Figure 6, the zone for 541) and an eighth zone (Park et al: Figure 6, the zone for 542) each of the seventh zone and the eighth zone corresponding to a multi-column pixel circuit (Park et al: Figure 6, each zone has multiple Rx_b lines for fingerprint sensing which in combination will have pixel circuits, i.e. multi-column pixel circuit.); and 
wherein the control mechanism is configured to control a multi-column pixel circuit corresponding to the seventh zone or a multi-column pixel circuit corresponding to the eighth zone to be connected to the signal reading mechanism through the first switching units (Park et al.: Figure 6 and paragraph [0059], either 541 or 541 is controlled so as to connect a multi-column pixel circuit corresponding to the seventh zone or a multi-column pixel circuit corresponding to the eighth zone.).

Regarding claim 10, Cheng et al. and Park et al. disclose the display module of claim 4, further comprising a driving mechanism (Cheng et al.: Figure 3, 116 and paragraph [0036]), wherein the driving mechanism comprises a plurality of driving units (Cheng et al.: Paragraph [0036], digital circuit, an AFE circuit, etc. are a plurality of driving units.);
wherein the pixel circuit includes a photoelectric conversion unit (Cheng et al.: Figure 16, PD) and a second switching unit (Cheng et al.: Figure 16, RST, TX, BPT, SEL), the photoelectric conversion unit being connected to a bias voltage (Cheng et al.: Figure 16, GND is a bias voltage), and a first end and a second end of the second switching unit are respectively connected to the photoelectric conversion unit and the signal reading unit (Cheng et al.: Figure 16 shows a first end of TX is connected to PD and a second end of SEL is connected to FSL [which connected to the signal reading unit.); and
wherein each of the driving units is connected to a third end of the second switching unit of a row of pixel units and configured to control the corresponding second switching unit to switch on or off (Cheng et al.: The digital circuit, an AFE circuit, etc. are each connected to the third end, where SELc controls the ON/OFF, see paragraph [0075].).

Regarding claim 11, please refer to the rejection of claim 1, and furthermore Cheng et al. and Park et al. also disclose a touch method, applicable to the display module including the signal reading mechanism and divided into at least one zone (Park et al.: Figure 6, two zones for 541 and 542), comprising:
obtaining a touch position (Cheng et al.: Figure 15A, T3 and paragraph [0071]); and
controlling zones of pixel circuits corresponding to the touch position to be connected to the signal reading mechanism and controlling remaining zones of pixel circuits does not correspond to the touch position to be disconnected to the signal reading mechanism (Park et al.: Figures 5-6, fpr shows where the touch position and fingerprint is detected in the regions and when the fingerprint the located in the zone corresponding to 542 paragraph [0059] explains that when 542 is on and 541 is off, where 542 would correspond to the touch position and 541 does not correspond to the touch position.).

Regarding claim 12, Cheng et al. and Park et al. disclose the method of claim 11, wherein the display module is provided with a touch sensor; obtaining the touch position comprising: obtaining at least one touch position through the touch sensor (Cheng et al.: Paragraph [0071], the touch position is obtained through the touch sensor, See also Figures 2-3.).

Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 16, please refer to the rejection of claim 11, and furthermore Cheng et al. also disclose a terminal, comprising:
a display module (Figure 1, 120) including a signal reading mechanism Figure 14A, 163) and divided into at least one zone (Figures 2 and 14A),
a processor (Figure 3, 123 and paragraph [0039].), and
a memory configured to store computer instructions executable by the processor (Paragraph [0039], “familiar to people skilled in the art” etc. and other recited elements, which are known to have a memory to store the instructions for executing the functionality achieved by the processor.).

Regarding claim 17, Cheng et al. and Park et al. disclose the terminal of claim 16, wherein the display module is provided with a touch sensor (Cheng et al.: Figure 2, 124 and paragraph [0034]), and the processor is further configured to obtain at least one touch position through the touch sensor (Cheng et al.: Paragraph [0071], the touch position is obtained through the touch sensor, See also Figures 2-3.).

Regarding claim 19, this claim is rejected under the same rationale as claim 14.

Allowable Subject Matter

Claims 5-8, 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 5 is that the claim recites “wherein the plurality of zones comprises a first zone, a second zone, and a third zone, each of the first zone, the second zone and the third zone corresponding to a multi-column pixel circuit; and wherein the control mechanism is configured to control the pixel collection mechanism to be in a first state or a second state through the first switching units, wherein in the first state, the multi-column pixel circuits corresponding to the first zone and the second zone are connected to the signal reading mechanism and the multi-column pixel circuits corresponding to the third zone are disconnected to the signal reading mechanism, and in the second state, the multi-column pixel circuits corresponding to the second zone and the third zone are connected to the signal reading mechanism and the multi-column pixel circuits corresponding to the first zone are disconnected to the signal reading mechanism” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 6 is objected to due to its dependency from claim 5.
The primary reasons for indicating allowable subject matter in claim 7 is that the claim recites “wherein the plurality of zones comprises a fourth zone, a fifth zone, and a sixth zone, each of the fourth zone, the fifth zone and the sixth zone corresponding to a multi-column pixel circuit, the fourth zone comprising a first partition and a second partition arranged adjacent to each other in the row direction, and the sixth zone comprising a third partition and a fourth partition arranged adjacent to each other in the row direction; and wherein the control mechanism is configured to control the pixel collection mechanism to be in a third state, a fourth state, or a fifth state through the first switching units, wherein in the third state, the multi-column pixel circuits corresponding to the first partition and the fourth partition are connected to the signal reading mechanism and the multi-column pixel circuits corresponding to the fifth zone are disconnected to the signal reading mechanism, in the fourth state, the multi-column pixel circuits corresponding to the first partition and the fifth zone are connected to the signal reading mechanism and the multi-column pixel circuits corresponding to the fourth partition are disconnected to the signal reading mechanism, and in the fifth state, the multi-column pixel circuits corresponding to the fifth zone and the fourth partition are connected to the signal reading mechanism and the multi-column pixel circuits corresponding to the first partition are disconnected to the signal reading mechanism” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 8 is objected to due to its dependency from claim 7.
The primary reasons for indicating allowable subject matter in claim 13 is that the claim recites “wherein controlling the zones of pixel circuits corresponding to the touch position to be connected to the signal reading mechanism comprises: obtaining a mapping relation between the touch position and the zone, wherein each touch position in the mapping relation corresponds to the at least one zone; and controlling a multi-column pixel circuit corresponding to the at least one zone to be connected to the signal reading mechanism according to the obtained touch position and the mapping relation” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 18 is objected to for the same reasons as claim 13.

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
8 June 2022